Murray, C. J.,
after stating the facts, delivered the opinion of the Court—Terry, J., and Burnett, J., concurring.
The demurrer was frivolous, and should have been overruled. The five hundred and thirty-seventh section of the Criminal Code provides that the district-attorney may, at any time after the adjournment of the term of Court at which the recognizance is declared forfeited, proceed against the bail.
In answer to the second ground of demurrer, it may be remarked that it was unnecessary for the bond to set forth the particular Court'in which it was the duty of the party to appear. The law has provided in what Court such offences are triable, and the law entered into and formed a part of the undertaking of the defendants.
If the justification of the sureties is insufficient, they cannot avail themselves of it, and it is wholly immaterial for the purpose of this action, whether there was any justification or not.
Judgment reversed, and cause remanded.